NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0681n.06
                           Filed: September 8, 2006

                                           No. 05-3741

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


LEK DOKAJ,                                       )
                                                 )
       Petitioner,                               )
                                                 )
v.                                               )    ON PETITION FOR REVIEW OF AN
                                                 )    ORDER OF THE BOARD OF
ALBERTO R. GONZALES, Attorney                    )    IMMIGRATION APPEALS
General,                                         )
                                                 )
       Respondent.                               )
                                                 )


Before: GIBBONS and ROGERS, Circuit Judges; HOLSCHUH, District Judge.*


       JOHN D. HOLSCHUH, District Judge. Lek Dokaj, a native and citizen of Albania,

appeals the denial of his claims for asylum, withholding of removal, and protection under the

United Nations Convention Against Torture (“CAT”). For the following reasons, this court

denies his petition for review.

                                                A.

       Petitioner alleges that he has been persecuted because of his political activities on behalf

of the Democratic Party in Albania. He contends that, if forced to return, he will be killed or



       *
         The Honorable John D. Holschuh, United States District Judge for the Southern District
of Ohio, sitting by designation.

                                                 1
arrested, incarcerated, and subjected to cruel treatment. Dokaj entered the United States in

December of 2000, and filed an application for asylum. His application was administratively

denied on May 31, 2001, and the Immigration and Naturalization Service instituted removal

proceedings. Dokaj then conceded removability, renewed his application for asylum, and applied

for withholding of removal and CAT protection.

       Asylum may be granted to an applicant who is a “refugee” within the meaning of the

Immigration and Nationality Act. 8 U.S.C. § 1158(b)(1)(A). A “refugee” is a person who is

unable or unwilling to return to his country of nationality “because of persecution or a well-

founded fear of persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). If an applicant establishes past

persecution on account of one of the qualifying grounds, there is a rebuttable presumption that he

also has a well-founded fear of future persecution on that same ground. 8 C.F.R. §

1208.13(b)(1). This presumption may be rebutted by showing a “fundamental change in

circumstances such that the applicant no longer has a well-founded fear of persecution.” 8

C.F.R. § 1208.13(b)(1)(i)(A). To establish a well-founded fear of persecution without relying on

past persecution, an applicant must establish that: (1) he has a fear of persecution on one of the

qualifying grounds; (2) there is a reasonable possibility of suffering persecution upon return; and

(3) he is unable or unwilling to return to, or avail himself of the protection of, that country

because of such fear. 8 C.F.R. § 1208.13(b)(2)(i). “An applicant’s fear of persecution must be

both subjectively genuine and objectively reasonable.” Abay v. Ashcroft, 368 F.3d 634, 637 (6th

Cir. 2004).

       To establish eligibility for withholding of removal to a designated country, an applicant


                                                  2
must show that his “life or freedom would be threatened in that country because of the alien’s

race, religion, nationality, membership in a particular social group, or political opinion.” 8

U.S.C. § 1231(b)(3)(A). In order to qualify for withholding of removal, the alien must

demonstrate that there is a clear probability, i.e., that it is more likely than not, that he would be

subject to persecution if he were to return to the designated country. Liti v. Gonzales, 411 F.3d
631, 640-41 (6th Cir. 2005); Mikhailevitch v. INS, 146 F.3d 384, 391 (6th Cir. 1998). Thus, “an

applicant seeking withholding of removal faces a more stringent burden than what is required on

a claim for asylum.” Pilica v. Ashcroft, 388 F.3d 941, 951 (6th Cir. 2004). It therefore follows

that if an applicant cannot demonstrate that he is eligible for asylum, then he cannot satisfy the

more stringent standard for withholding of removal. Mikhailevitch, 146 F.3d at 391.

        An applicant for CAT protection must prove “that it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.” 8 C.F.R. § 208.16(c)(2). The

torture that would arise upon removal must be “inflicted by or at the instigation of or with the

consent or acquiescence of a public official or other person acting in an official capacity.” 8

C.F.R. § 1208.18(a)(1).

                                                  B.

        The Immigration Judge (“IJ”) held a hearing on July 28, 2003 and, on December 1, 2003,

issued a written decision denying Dokaj’s applications for asylum, withholding of removal, and

CAT protection. The IJ noted that Dokaj testified that he had been arrested at least four times

over a ten year period because of his participation in the Democratic Party and had often been

mistreated by the Albanian authorities. Dokaj also testified that his house was fired on by

unknown persons in March of 1997, and that his wife was threatened a few weeks later. In


                                                   3
addition, Dokaj testified that on August 28, 2000, prior to an election, his house was burned

down for political reasons, again by unknown persons. Dokaj then testified about being arrested,

jailed, and beaten on November 25, 2000, after his party’s candidate won the election. He

claimed that he was treated by a private doctor for serious injuries to his forehead and a cut on

his back. He testified that he was also treated by Dr. Zeqir Duka, a “forensic” doctor for the

Democratic Party in Albania.

       The IJ found that Dokaj had not established a credible claim for asylum. The IJ’s adverse

credibility determination was based, in large part, on Dokaj’s submission of a “verification”

purportedly issued by Dr. Duka of the Department of Public Health in Albania. That document,

dated March 7, 2001, stated that on November 25, 2000, Dokaj:

               came to us for medical treatment and wound accusations. . . . These
               wounds were caused by the violence exercised on him by means of
               hard objects from the police in the isolation rooms, two days after
               the mandate of the democrat candidate in the Commune of Kastrat.
               It results that he has eye reddening, bruises in different parts of the
               body, swallowing [sic] of the wrists, loss of balance and other
               second hand damages.

       One week before the hearing, the Government submitted a report of a consular

investigator from the U.S. Embassy in Albania who concluded that Dr. Duka’s medical report

was fraudulent. The investigator’s report stated:

               The certificate issued on March 7, 2001, by the coroner service . . .
               concerning Mr. Lek Dokaj is not valid. On October [illegible],
               2002, the consular investigator met with Mr. Zeqir Duka . . . The
               investigator showed Mr. Duka the copy of the certificate submitted
               by the alien and asked if it was genuine. Mr. Duka stated that Mr.
               Dokaj’s certification was not valid and coroner had not issued it.
               Mr. Dukaj [sic] also stated that the name, Lek Dokaj did not appear
               in record [sic] of that service.



                                                 4
       At the hearing, Dokaj’s attorney acknowledged that the consular investigator’s report was

quite damaging. He noted, however, that he had only recently received a copy of it and was not

yet fully prepared to respond. Prior to the hearing, his client was able to obtain a supplemental

declaration from Dr. Duka, dated July 25, 2003. It stated that on November 25, 2000, Dokaj had

“presented near by this service” with “some signes [sic] of violence, hematomas, ecimoza [sic] in

eyes and in different parties [sic] of body.” Dokaj’s attorney presented the supplemental

declaration to the IJ, but he also requested an opportunity to obtain an additional statement from

Dr. Duka that directly addressed the allegations of fraud. The IJ gave Dokaj fourteen days after

the hearing to submit additional evidence to rebut the investigator’s report.

       Dokaj later submitted a supplemental declaration from Dr. Duka, dated July 30, 2003, in

which Dr. Duka verified that he had issued the March 7, 2001 report submitted by Dokaj. Dr.

Duka also acknowledged that he was contacted by the consular investigator, but he stated that the

investigator had “misinterpreted or changed” his testimony.

       Despite the supplemental declarations, the IJ nevertheless concluded that the March 7,

2001 report was fraudulent. The IJ found that the consular investigator’s report was reliable and

noted that the investigator had concluded that other unrelated documents submitted by Dokaj in

support of his application were valid. The IJ noted that the date in Dr. Duka’s report, November

25, 2000, was different from the date on which Dokaj previously claimed to have been beaten.1



       1
         At the hearing, Dokaj was asked about notes taken by an asylum officer during an
interview in 2001. Those notes appear to indicate that Dokaj may have told him that the arrest
occurred on August 25, 2000 rather than November 25, 2000. The IJ’s decision, however, states
that Dokaj said that the incident occurred on October 25, 2000. In any event, there is a
discrepancy concerning the date of the alleged incident.

                                                 5
The IJ also gave “considerable weight” to the May, 2001 State Department Profile of Asylum

Claims and Country Conditions of Albania. That document states that, “[d]ocuments issued by

Albanian medical practitioners are rarely reliable; forged documents are also common.” The IJ

found that the fraudulent nature of the March 7, 2001 document undermined the credibility of

Dokaj’s entire claim. The IJ also noted that, even though Dokaj testified that his family members

were present during some of the alleged incidents of persecution, and that he maintained regular

contact with those family members, he failed to submit any corroborating statements from them.

       In the alternative, the IJ held that, even if Dokaj’s claims were credible, Dokaj had failed

to establish an asylum claim on the merits. The IJ noted that Albania is no longer governed by

the former Communist regime and found that Dokaj had not established a well-founded fear of

future persecution. He noted that Dokaj’s parents still live in Albania, and there is no evidence

that they have been threatened or harmed. Moreover, the IJ noted that Dokaj’s arrests had

occurred during large demonstrations, and there was no credible evidence to suggest that he had

been singled out because of his political beliefs. The IJ also found entirely speculative Dokaj’s

belief that his house was fired upon and later burned down because of his political beliefs.

Finally, the IJ found that Dokaj had failed to establish that it was more likely than not that he

would be tortured if he returned to Albania. For these reasons, the IJ denied Dokaj’s applications

for asylum, withholding of removal, and CAT relief.

       Dokaj appealed to the Board of Immigration Appeals (“BIA”) and challenged the

admissibility of the consular investigator’s report on which the IJ had so heavily relied in

determining that Dr. Duka’s medical report was fraudulent. Dokaj further argued that the IJ

should have given greater weight to Dr. Duka’s July 30, 2003 declaration validating the March 7,


                                                  6
2001 medical report and to Dokaj’s testimony. On May 23, 2005, the BIA adopted and affirmed

the IJ’s decision. The BIA noted that the IJ’s decision was based on an adverse credibility

determination and a determination that Dokaj was ineligible for asylum, withholding of removal,

and CAT protection. The BIA also found that the IJ had not abused his discretion in admitting

the consular investigator’s report and had not erred in giving it significant evidentiary weight.

         Dokaj then filed this petition for review. On appeal, he argues that the BIA should have

precluded consideration of the consular investigator’s report and remanded the case to the IJ for

further proceedings.

                                                 C.

         This court must uphold the decision of the IJ, as adopted by the BIA, if it was supported

by substantial evidence. Mullai v. Ashcroft, 385 F.3d 635, 638 (6th Cir. 2004). Under the

substantial evidence standard, the decision must be “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992). The decision can be reversed only if the evidence compels a conclusion to the

contrary. Id. See also 8 U.S.C. § 1252(b)(4)(B) (“administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude to the contrary.”). Credibility

determinations are considered findings of fact and are also reviewed under the substantial

evidence standard. Sylla v. INS, 388 F.3d 924, 925 (6th Cir. 2004). Evidentiary rulings,

however, are reviewed “only to determine whether such rulings have resulted in a violation of

due process,” i.e., whether “the proceeding was so fundamentally unfair that the alien was

prevented from reasonably presenting his case.” Hassan v. Gonzales, 403 F.3d 429, 435 (6th Cir.

2005).


                                                  7
                                                 D.

       As Respondent points out, the IJ’s decision, as adopted by the BIA, was based on

alternative grounds. The IJ held that Dokaj’s claims were not credible. The IJ also held that

even if they were credible, Dokaj had nevertheless failed to establish eligibility for asylum,

withholding of removal, or protection under CAT.

       On appeal, Dokaj has challenged only the adverse credibility determination and, in

particular, the IJ’s reliance on the consular investigator’s report. Because Dokaj has not

challenged the IJ’s alternative, independent finding that he is ineligible for asylum, withholding

of removal, or protection under CAT, we would be justified in summarily denying his petition.

See Rreshpja v. Gonzales, 420 F.3d 551, 556-57 (6th Cir. 2005) (finding no need to review

adverse credibility determination where petitioner had not established eligibility for asylum). We

will nevertheless address the issues raised in the parties’ briefs concerning the adverse credibility

determination.

                                                 E.

       In connection with the adverse credibility determination, Dokaj first challenges the

admissibility of the consular investigator’s report. As noted above, this court reviews evidentiary

rulings “only to determine whether such rulings have resulted in a violation of due process.”

Hassan, 403 F.3d at 435. Dokaj, however, has not argued that admitting the consular

investigator’s report resulted in a due process violation. On appeal to the BIA, he argued only

that the IJ violated local court procedures by allowing the Government to submit the report less

than 14 days before the hearing. He also objected to the fact the Government submitted a copy of


                                                  8
the report rather than the original.

        Dokaj has not established that admission of the untimely report violated his due process

rights. At his attorney’s request, he was given 14 days after the hearing to submit additional

evidence to rebut the allegations of fraud. Dokaj did present additional evidence in the form of a

supplemental declaration by Dr. Duka. Although the IJ ultimately gave greater weight to the

consular investigator’s report, he did consider the supplemental declaration. Furthermore, Dokaj

has not shown how he was prejudiced by the Government’s failure to produce an original

document as opposed to a copy. The BIA found no abuse of discretion in the IJ’s decision to

admit the consular investigator’s report. Under the circumstances presented here, the court finds

that admitting the report did not violate Dokaj’s due process rights.

        Dokaj also challenges the weight the IJ gave to the consular investigator’s report. He

argues that the consular investigator’s report was flawed for several reasons, but none of his

alleged reasons has any merit. For example, he contends that although the consular investigator

concluded that Duka’s report was “not valid,” the investigator fails to explain why. It is clear

from the context of the investigator’s report, however, that the only reason the investigator

concluded that the medical report was not valid was that Duka expressly denied issuing it. Dokaj

also notes that the investigator spoke to Mr. Duka rather than Dr. Duka, and that Mr. Duka was

allegedly employed by the “coroner service.” Any doubt about whether the consular investigator

contacted the wrong person or the wrong agency, however, is dispelled by Dr. Duka’s July 30,

2003 supplemental declaration in which he acknowledges that he was, in fact, contacted by an

investigator from the embassy concerning the validity of the March 7, 2001 medical report.

        Dokaj also argues that the IJ’s credibility analysis “begins and ends” with this allegedly


                                                 9
flawed consular investigator’s report. While the IJ did find that submission of the fraudulent

medical document undermined Dokaj’s entire claim, the IJ’s adverse credibility determination

was also based on numerous other findings, including: (1) the fact that Dokaj had failed to

submit any corroborating evidence from family members concerning the incidents in question,

even though that evidence appeared to be readily available; (2) the fact that there were some

inconsistencies in the record concerning the date on which Dokaj was allegedly arrested and

beaten and seen by Dr. Duka; and (3) the State Department reports indicating that medical reports

from Albanian doctors were rarely reliable and were often forged. In addition, as Respondent

correctly points out, Dokaj’s own description of the injuries he allegedly sustained on November

25, 2000 is not entirely consistent with the injuries reportedly observed by Dr. Duka.

       The BIA found no clear error in the IJ’s reliance on the consular investigator’s report with

respect to the adverse credibility determination. The BIA noted that “[t]he report was prepared

by authorities of this country, and was properly given significant weight notwithstanding the

respondent’s evidence to the contrary.” This court likewise finds that the IJ’s adverse credibility

determination, as adopted by the BIA, was supported by substantial evidence. The record does

not compel a contrary conclusion.

                                                F.

       As noted above, Dokaj has not challenged the IJ’s finding that he is ineligible for asylum,

withholding of removal, or CAT protection. Furthermore, for the reasons stated above, this court

finds that the IJ’s adverse credibility determination, as adopted by the BIA, is supported by

substantial evidence. The court also finds that admission of the consular investigator’s report did

not result in a denial of due process. The court therefore DENIES the petition for review.


                                                10